depordment of the trease titternal revenue seauice washi neston d c lay ea a 2vu0ngz5 u8 mar uniform issue list t ep ra t3 legend taxpayer a plan x amount a amount b amount c bank p dear this is in response to letters dated date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penaity of perjury in support of the ruling requested taxpayer a age represents that plan x issued her a total_distribution of her account balance in plan x totaling amount c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a medical_condition which left her confused and impaired her ability to handle her financial affairs taxpayer a further represents that the funds in question have not been used for any other purpose in early date taxpayer a received a check for amount b amount c less federal withholding of amount a representing the entire proceeds of her account in pian x on date shortly after the expiration of the 60-day deadline taxpayer a deposited amount b into a rollover ira at bank p based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 a that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph which excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a a of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 a e of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1 a -1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 a is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_90 a a and apply to transactions described in code sec_401 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to timely accomplish a rollover of amount b was due to medical conditions beyond her control which resulted in mental impairment when taxpayer a was able to realize the 60-day rollover time period had passed she immediately took steps to complete the rollover which she had originally intended to complete thus based on the above pursuant to code sec_402 the service hereby waives the 60-day rollover period found in code sec_402 as a result the service will treat taxpayer a's date rollover_contribution of amount b into -her ira as a valid rollover within the meaning of code sec_402 in addition pursuant to code sec_402 the service hereby waives the day rollover period found in code sec_402 with respect to amount a therefore pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount a to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent - a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact - i please address all correspondence to se t ep ra t3 d at sincerely yours anon employee_plans technical group stan manager enclosures deleted copy of letter_ruling notice of intention to disclose
